     Case 2:20-cv-00564-JAM-EFB Document 13-2 Filed 07/20/20 Page 1 of 6


 1    DERICK E. KONZ, ESQ., SB No. 286902
        Email: dkonz@akk-law.com
 2    GÖKALP Y. GÜRER, ESQ., SB No. 311919
 3      Email: ggurer@akk-law.com
      ANGELO, KILDAY & KILDUFF, LLP
 4    Attorneys at Law
      601 University Avenue, Suite 150
 5    Sacramento, CA 95825
 6    Telephone: (916) 564-6100
      Telecopier: (916) 564-6263
 7
      Attorneys for Defendants CITY OF ANDERSON and ANDERSON POLICE OFFICER
 8    KAMERON LEE
 9
                                     UNITED STATES DISTRICT COURT
10
                                    EASTERN DISTRICT OF CALIFORNIA
11
      JAMES I. McMILLAN,                                )   Case No.: 2:20-cv-00564-JAM-EFB
12                                                      )
13                                    Plaintiff,        )   REQUEST FOR JUDICIAL NOTICE IN
                                                        )   SUPPORT OF DEFENDANTS CITY OF
14                            vs.                       )   ANDERSON AND ANDERSON POLICE
                                                        )   OFFICER KAMERON LEE’S MOTION
15
      ANDERSON FIRE PROTECTION                          )   TO DISMISS
16    DISTRICT, et al.                                  )
                                                        )   DATE:          September 15, 2020
17                                    Defendants.       )   TIME           1:30 P.M.
                                                        )   DEPT:          6, 14th Floor
18
                                                        )
19
20            Defendants CITY OF ANDERSON and ANDERSON POLICE OFFICER KAMERON
21    LEE respectfully request that the Court take judicial notice of Plaintiff JAMES I. McMILLAN’s
22    state court criminal proceedings titled People v. James Irwin McMillan, Shasta County Superior
23    Court, CR-M-XX-XXXXXXX-002.
24            Generally, district courts may not consider any material beyond the pleadings when ruling
25    on a Rule 12(b)(6) motion. Lee v. City of Los Angeles, 250 F. 3d 668, 688 (9th Cir. 2011).
26    However, Federal courts may “take notice of proceedings in other courts, both within and without
27    the federal judicial system, if those proceedings have a direct relation to the matters at issue.” U.S.
28    ex rel Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F. 2d 244, 248 (9th Cir.1992);
                                                   -1-
           REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS CITY OF ANDERSON AND
                   ANDERSON POLICE OFFICER KAMERON LEE’S MOTION TO DISMISS
     Case 2:20-cv-00564-JAM-EFB Document 13-2 Filed 07/20/20 Page 2 of 6


 1    see Holder v. Holder, 305 F. 3d 854, 866 (9th Cir.2002) (taking judicial notice of prior state court
 2    proceedings in determining whether to apply issue and claim preclusion); MGIC Indem. Corp. v.
 3    Weisman, 803 F.2d 500, 504 (9th Cir. 1986) (stating that a court may take judicial notice of official
 4    records and reports without converting a Rule 12(b)(6) motion into a Rule 56 motion for summary
 5    judgment).
 6           Because the issues and claims adjudicated in Plaintiff’s criminal case are “directly related”
 7    to the instant civil case, Defendants request this Court take judicial notice of the state court
 8    proceedings titled People v. James Irwin McMillan, Shasta County Superior Court, CR-M-20-
 9    0000386-002. Specifically, Defendants request this Court take judicial notice of the following:
10           1.      Criminal Complaint, People v. James Irwin McMillan, Shasta County Superior
11    Court, CR-M-XX-XXXXXXX-002 (Attached hereto as EXHIBIT B); and
12           2.      Clerk’s Misdemeanor Docket/Minutes, People v. James Irwin McMillan, Shasta
13    County Superior Court, CR-M-XX-XXXXXXX-002 (Attached hereto as EXHIBIT C).
14
15      Dated: July 20, 2020                                ANGELO, KILDAY & KILDUFF, LLP
16                                                                 /s/ Gökalp Y. Gürer
17                                                          By:_________________________________
                                                               DERICK E. KONZ
18                                                             GÖKALP Y. GÜRER
                                                               Attorneys for Defendant CITY OF
19                                                             ANDERSON and ANDERSON POLICE
20                                                             OFFICER KAMERON LEE

21
22
23
24
25
26
27
28
                                                      -2-
           REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF DEFENDANTS CITY OF ANDERSON AND
                   ANDERSON POLICE OFFICER KAMERON LEE’S MOTION TO DISMISS
Case 2:20-cv-00564-JAM-EFB Document 13-2 Filed 07/20/20 Page 3 of 6




              EXHIBIT B
Case 2:20-cv-00564-JAM-EFB Document 13-2 Filed 07/20/20 Page 4 of 6
Case 2:20-cv-00564-JAM-EFB Document 13-2 Filed 07/20/20 Page 5 of 6




              EXHIBIT C
Case 2:20-cv-00564-JAM-EFB Document 13-2 Filed 07/20/20 Page 6 of 6
